DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 3, 5, and 7 - 9 are allowed. Claims 4 and 6 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for performing an initial calibration of a sensor for a driver assistance system of a vehicle, comprising: detecting a trajectory of the vehicle using a laser tracker disposed externally to the vehicle; wirelessly receiving the detected trajectory from the laser tracker by an electronic control device of the sensor disposed in the vehicle; ascertaining, using the sensor, a sensor axis of the sensor; ascertaining, using the electronic control unit, a travel axis of the vehicle from the detected trajectory; [[and]] ascertaining, using the electronic control unit, an alignment angle between the sensor axis and the travel axis; and performing the initial calibration of the sensor for the driver assistance system, using the ascertained alignment angle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A system for performing an initial calibration of a sensor for a driver assistance system of a vehicle, comprising: a laser tracker, disposed externally to the vehicle configured to detect a trajectory of the vehicle ; an electronic control device of the 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, A non-transitory computer- readable data medium on which is stored program code for, a method for performing an initial calibration of a sensor for a driver assistance system of a vehicle, the program code, when executed by an electronic calculation device, causing the electronic calculation device to perform the following steps : detecting a trajectory of the vehicle using a laser tracker disposed externally to the vehicle; wirelessly receiving the detected trajectory from the laser tracker by an electronic control device of the sensor disposed in the vehicle; ascertaining, using the sensor, a sensor axis of the sensor; ascertaining, using the electronic control unit, a travel axis of the vehicle from the detected trajectory; [[and]] ascertaining, using the electronic control unit, an alignment angle between the sensor axis and the travel axis, performing the initial calibration of the sensor for the driver assistance system, using the ascertained alignment angle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661